106 F.3d 389
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Franklin BLACK, in propria persona, qui tam, a legallyadjudicated total and permanent physicallydisabled American veteran, in formapauperis, a custodial singleparent, Plaintiff-Appellant,v.Kerry NEWCOMBE, authorized representative Commonwealth ofVirginia, Division of Child Support Enforcement (DCSE)Department of Social Services, Winchester, VA;  KathleenGriffin, DCSE;  Diane Devine, Defendants-Appellees.
No. 95-2361.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 26, 1996.Decided Jan. 24, 1997.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, Chief District Judge.  (CA-95-763-A)
David Franklin Black, Appellant Pro Se.
Before WIDENER and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for appointment of counsel.  We have reviewed the record and the district court's order and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Black v. Newcombe, No. CA-95-763-A (E.D. Va.  June 8, 1995);  see Equipment Fin.  Group, Inc. v. Traverse Computer Brokers, 973 F.2d 345, 347-48 (4th Cir.1992) (discussing appellate review of premature appeals under the doctrine of cumulative finality).  We note that Appellant's failure to note an appeal of the district court's March 19, 1996, order deprives us of jurisdiction to consider that order.  We deny Appellant's renewed motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED